Per Curiam.
This was an accident case growing out of a collision of two automobiles at cross streets or avenues.
The accident occurred on the 27th of December, 1921, at the intersection of Florence avenue and Elmwood avenue, in the town of Irvington. The plaintiffs were driving in a northerly direction along Florence avenue and the defendant’s runabout, driven by one Joseph -Carragher, was proceeding along -Elmwood avenue in a westerly direction. The trial resulted in a verdict for the defendant. The plaintiff obtained a rule to show cause and writes down fifteen reasons for a new trial.
We find no sufficient reason for disturbing the verdict. Cases of collisions on highwaj’s almost invariably involve questions of concurring negligence on the part of both actors. Fox v. Great Atlantic, &c., Co., 84 N. J. L. 728.
The rule to show cause is discharged.